DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim(s) 1-20 is/are pending. 
Claim(s) 1 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120is acknowledged.  The prior-filed application is U.S. Application No. 14/770831 (filed on 12/4/2015).

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy, for the foreign priority, of Chinese Patent Application No. 201310064095.9 (filed on 2/28/2013), was received in the parent Application No. 14/770,831.

Information Disclosure Statement
No information disclosure statement has been filed in the present application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," “The present invention discloses,” etc.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	Claim Rejections - 35 USC § 102 and 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buehler et al. (U.S. Pub. No. 2005/0193901) (hereinafter “Buehler”) in view of Mak (U.S. Pat. No. 4,919,950) (hereinafter “Mak”).


Regarding claim 1, Buehler teaches a…device for an intelligent cooking machine, (Fig. 1 - - intelligent cooking machine with a cooking receptacle device is used)

comprising a…, a…working position controlling device, a…lid and a…lid controlling device; (Para. 169 - - cooking receptacle can be rotated by controlling device; Para. 198 - - lid can be controlled by controlling device)

wherein the…working position controlling device and the…lid controlling device are connected with the electrical control device of the intelligent cooking machine respectively; (Para. 139 - - control system supervises and commands all tasks)

the…working position controlling device is adapted for securing the…and controlling the…to turn by different rotation angles according to the control command of the electrical control device, so as to drive the…to turn to a cooking working position and enable an opening of the…to face the…lid; (Para. 169 - - cooking receptacle can be rotated by controlling device; Para. 198 - - lid can be controlled by controlling device)

the…lid controlling device is adapted for pulling or pushing the…lid according to the control command of the electrical control device, such that the opening of the…, which is turned to face the…lid by means of the…working position controlling device, can be opened or closed by the…lid. (Para. 198 - - lid can be controlled by controlling device)


But Buehler does not explicitly teach wok

However, Mak teaches wok (Fig. 1 – wok 24 is used)

Buehler and Mak are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain automated means for intelligent cooking machines. 

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Buehler, by incorporating the above limitation(s) as taught by Mak.

One of ordinary skill in the art would have been motivated to do this modification in order to cook oriental or Chinese cuisine, as suggested by Mak (Col. 4 Lines 21-25).



Regarding claim 2, the combination of Buehler and Mak teaches all the limitations of the base claim(s). 
Buehler further teaches the wok working position controlling device comprises a working position sub-controlling system, a motor, a main shaft and a wok frame; (Para. 226 - - controlling device has motor; Fig. 1 - - controlling device has main shaft and frame)

wherein the working position sub-controlling system is connected with the electrical control device to receive various control commands, the motor is electrically connected with the working position sub- controlling system and works under the control of the working position sub-controlling system, (Para. 139 - - control system supervises and commands all tasks)

the wok frame is used for securing the wok and is hold in the housing of the intelligent cooking machine by the main shaft; (Fig. 1 - - frame secures cooking receptacle which in turn is held by shaft)

the main shaft is connected at one end to the motor and thus rotates under the control of the motor, thereby driving the wok frame and the wok to rotate and realizing 360-degree rotation. (Para. 169 - - cooking receptacle can be rotated by controlling device)



Regarding claim 3
Buehler further teaches the wok working position controlling device further comprises a position controlling detector, the position controlling detector is adapted for detecting the rotate angle of the wok frame and the wok so as to make sure they do rotate to the precise working position, and for sending the detected data to the working position sub-controlling system. (Para. 236, 239 - - sensors provide for detecting precise working position; Para. 163 - - sensor data is sent back to control system)




Regarding claim 4 
Buehler further teaches the wok lid controlling device comprises a wok lid sub-controlling system and a wok lid push-pull component fixedly connected with the wok lid, wherein the wok lid sub-controlling system is connected with the electrical control device, so as to receive control command of opening or closing the wok lid and control the wok lid push-pull component to pull or push the wok lid, whereby realizing the opening and closing of the wok lid. (Para. 198 - - lid can be controlled by controlling device)



Regarding claim 5 
Buehler further teaches the wok lid controlling device is arranged inside of the housing of the intelligent cooking machine and on the side wall right of the wok, with the wok lid at a position having a 45-55 degrees angle to the wok at the original position; wherein the original position is a vertical position perpendicular to the horizontal plane. (Para. 198 - - lid can be controlled by controlling device; Para. 489 - - control system can control to a degree of rotation as required to access dish)



Regarding claim 6 
Buehler further teaches the wok device further comprises an electromagnetic heating coil, an electromagnetic heating controlling device and a wok rotating device; the electromagnetic heating coil winds around the external wall of the wok and heat the wok under the control of the electromagnetic heating controlling device; the wok rotating device is connected with the wok so as to control the wok to rotate. (Para. 190 - - heating elements surround the cooking receptacle; Para. 169 - - cooking receptacle can be rotated by controlling device)



Regarding claim 7 
Buehler further teaches the electromagnetic heating controlling device comprises an electromagnetic sub-controlling system, a wok temperature detector and a high frequency driving source; the high frequency driving source is connected with the electromagnetic heating coil, the electromagnetic sub- controlling system is connected with the electrical control device, so as to receive heating control command and control heating time and current intensity of the of the electromagnetic heating coils according to the data detected by the wok temperature detector , thereby control the heating time and heating temperature for the wok. (Para. 190 - - heating elements surround the cooking receptacle; Para. 260 - - temperature sensor measures the temperature; Para. 174 - - electric power is connected to heat transfer medium source)



Regarding claim 8 
Buehler further teaches the wok rotating device comprises a rotating sub-controlling system, a motor and a rotating shaft; the rotating shaft is fixedly connected at one end to the lower part of the wok and is connected at another end to the motor, the rotating shaft is rotated under the control of the motor, thereby driving the wok to rotate and realizing 360-degree rotation; the motor is electrically connected with the rotating sub-controlling system and works under the control of the rotating sub-controlling system, the rotating sub-controlling system is connected with the electrical control device so as to receive rotating control command, and send control signals on the basis of the control commands, thereby making the wok perform various rotation motions and controlling the rotation direction and speed of the wok. (Para. 169 - - cooking receptacle can be rotated by controlling device; Para. 226 - - controlling device has motor)



Regarding claim 9 
Buehler further teaches a plurality of stirring pieces are arranged on the internal wall of the wok so as to achieve stir frying effects like tossing the pan when the wok rotates and cooks. (Para. 209 - - stirring attachment can be used)



Regarding claim 10 
Buehler further teaches the cooking working position is a position with a certain angle to the horizontal plane. (Para. 181 - - cooking receptacle is tiltable, i.e. positioned at a certain angle to horizontal plane)



	Regarding claim 11 
Buehler further teaches the cylinder body of the wok comprises a hollow cylinder-shaped upper part and a hemisphere-shaped lower part, wherein the stirring pieces are arranged on the internal wall of the lower part of the wok. (Fig. 16a - - stirring pieces are arranged internally; Para. 189 - - sauce pan or pot comprise hollow cylinder-shaped upper part and hemisphere-shaped lower part)



Regarding claim 12 
Buehler further teaches an intelligent cooking machine, characterized in that: the intelligent cooking machine comprises a housing and a wok device as in claim 6, wherein the wok device is arranged inside of the housing. (Fig. 1 - - housing contains cooking receptacle inside intelligent cooking machine)



Regarding claim 13 
Buehler further teaches the intelligent cooking machine further comprises a electrical control device, the electrical control device is used for receiving preset recipe command and sending corresponding control command according to the recipe command; the wok rotating device, the wok working position controlling device, the wok lid controlling device and the electromagnetic heating controlling device are connected with the electrical control device respectively, and perform corresponding operation according to the received control command. (Para. 139 - - control system supervises and commands all tasks)



Regarding claim 14 
Buehler further teaches the intelligent cooking machine further comprises an automatic ingredient feeding device and an automatic accessory ingredient adding device both arranged inside of the housing; the automatic ingredient feeding device and the automatic accessory ingredient adding device are connected with the electrical control device respectively, and perform corresponding operation according to the received control command, thereby achieving full-automatic cooking. (Para. 125 - - manipulator processes ingredients thereby achieving full-automatic cooking)



Regarding claim 15 
Buehler further teaches the intelligent cooking machine is a programmable controlled intelligent cooking machine, and the programmable controlled intelligent cooking machine is adapted for running a recipe program programmed with any general recipe commands, interpreting the recipe program according to the command sequence and executing the corresponding cooking operations according to each command, thereby achieving full- automatic cooking. (Para. 439 - - recipe or cooking control programs are used)



Regarding claim 16 
Buehler further teaches the programmable controlled intelligent cooking machine is a general-purpose programmable controlled Chinese dish cooking machine, which is adapted for automatically completing Chinese dish cooking process according to the recipe program programmed on a basis of vmmdal.0 general recipe commands; the program specification of the accepted recipe program supports vmmdal.0 general recipe commands of automatic Chinese dish cooking; the recipe program programmed on the basis of the program specification runs by pipelined single task; and the programmable controlled intelligent cooking machine is adapted for interpreting the recipe program according to the command sequence. (Para. 439 - - recipe or cooking control programs are used)



Regarding claim 17 
Buehler further teaches the programmable controlled intelligent cooking machine further comprises an automatic dish discharging device connected with the electrical control device; the programmable controlled intelligent cooking machine sets a uniform dish discharging command, and triggers the dish discharging command according to the operation of the operator so as to control the automatic dish discharging device to convey the dish plate to a best position for dish discharging, and then the wok working position controlling device is controlled to rotate the wok to a dish discharging station so as to pour the roasted vegetables onto the dish plate. (Para. 494 - - dish and food transfer area is where finished dish is provided)



Regarding claim 18 
Buehler further teaches the programmable controlled intelligent cooking machine further comprises an automatic wok washing device connected with the electrical control device; the programmable controlled intelligent cooking machine sets a uniform wok washing command, and triggers the wok washing command according to the operation of the operator so as to control the wok working position controlling device rotate the wok to a wok washing working position; the automatic wok washing device is controlled to infuse water, cleaning solution into the wok and stretches out the wok brush, and the wok rotating device is controlled to rotate the wok so as to cooperate with the wok brush to wash the internal wall of the wok, and after the wok is washed, the automatic wok washing device is controlled to retract the wok brush, and then the wok working position controlling device is controlled to rotate the wok to a water draining working position so as to pour the waste water into the reception basin. (Para. 127 - - cleaning system has brushes; 414 - - tool and dishware can be cleaned in cleaning system)



Regarding claim 19 
Buehler further teaches the cooking control method comprising: when the recipe program is interpreted to execute a rotating command, the wok working position controlling device is controlled to rotate the wok to a stir-frying working position, and then the wok lid controlling device is controlled to push the wok lid so as to close the wok and the wok rotating device is controlled to correspondingly rotate the wok according to the rotating command; when the recipe program is interpreted to execute a heat-adjusting command, the electromagnetic heating controlling device is controlled to heat the wok according to heat-adjusting command; when the recipe program is interpreted to execute a stop-heating command, the electromagnetic heating controlling device is controlled to stop heating the wok; when the recipe program is interpreted to execute a time delay command, the cooking machine is controlled to maintain the previous state correspond to the time corresponding to the time delay command; and when the recipe program is interpreted to execute a pause command, the electromagnetic heating controlling device is controlled to stop heating the wok, the wok lid controlling device is controlled to pull back the wok lid so as to open the wok, the wok rotating device is controlled to stop rotating the wok, and then the wok working position controlling device is controlled to rotate the wok to rotate the wok to the ingredient feeding working position. (Para. 439 - - dishes are prepared according to recipe or cooking control programs for each dish)



Regarding claim 20 
Buehler further teaches when the recipe program is interpreted to execute a feeding command, the wok lid controlling device is controlled to pull back the wok lid so as to open the wok, the wok working position controlling device is controlled to rotate the wok to a major ingredient feeding working position, and then the automatic ingredient feeding device is controlled to place the major ingredient stocked in corresponding compartment of a standard package box into the wok according to the feeding command; and when the recipe program is interpreted to execute a seasoning-feeding command, the wok working position controlling device is controlled to rotate the wok to a stir- frying working position, and then the wok lid controlling device is controlled to push the wok lid so as to close the wok and meanwhile the automatic accessory ingredient adding device is controlled to pumps an appropriate amount of corresponding accessory ingredient into the wok according to the rotating command. (Para. 125 - - manipulator processes ingredients thereby achieving full-automatic cooking; Para. 360 - - seasoning is added as necessary)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119